DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it uses the legal language “comprises” line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 – the preamble and body of the claim are not consistent because the preamble calls for a subcombination of an assembly for removable attachment to a masturbation device while line 6-7 set forth “the extension members extending along a length of an interior of the non-mechanical masturbation device” thereby positively reciting a combination.  If the applicant is intending to claim the subcombination, --adapted to extend—language should be considered.
	Claim 9 - the preamble and body of the claim are not consistent because the preamble calls for a subcombination of an assembly for removable attachment to a 
Claim 17 – “the terminal end” line 3 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al(2014/0378759, hereinafter Fang).
	Claim 1 – Fang teaches an assembly for removable attachment to a non-mechanized masturbation device that includes a sleeve within a housing, the assembly including a cap -2221- including a collar, unnumbered but same structure as -1981- see figures 19 and 22, configured for attachment to a terminal end of the housing, an 
Claim 2 - the actuator includes a radial actuator -2215- and a longitudinal actuator -2216-, see figure 22, see paragraph [0157].  As the stimulator connected to      -2216- rotates the stimulation is moved longitudinally due to the motion of the extension element.
Claim 3 - the longitudinal actuator -2216- is configured to move the extension member in a manner to generate reciprocating motion of the stimulation a first position to a second position along a length of the non-mechanized masturbation device.
	Claim 5 - the actuator -2215- comprises a radial actuator configured to move the extension member (extending from -2215-) in a radial manner across a width of the non-mechanized masturbation device.
Claim 7 – Fang teaches a plurality of extension members, figure 22, linked to elements -2215- and -2216- in a common manner.
Claim 8 – Fang teaches extension member comprises a moveable prong, unnumbered as shown in figure 22 and similar to elements -1824- and -1923-.
Claim 9 - the actuators -2215- and -2216- is positioned axially outside of the non-mechanized masturbation device and the sleeve, the examiner is considering the length of the penis insertion opening as the portion of the device and sleeve that the actuator is positioned axially outside, in figure 22 approximately a line from reference numerals        -2213- and –2214-.99


Claim 13 – Fang teaches a method of converting a non-mechanized masturbation device into a mechanized masturbation device, the non-mechanized masturbation device including a sleeve -2212- within a housing -2211-, the method including: providing a cap assembly -2220- including a collar, unnumbered but same structure as -1981- see figures 19 and 22, a moveable extension member -2214-, and an actuator -2216- configured to move the extension member -2214-; attaching the collar of the cap assembly to the housing of the non-mechanized masturbation device, with a threaded connection as set forth in paragraph [0154]; and inserting the extension member -2214- into a space defined between the sleeve -2212- and the housing -2211-(the extension is between at least a portion of the sleeve and the housing) of the non-mechanized masturbation device such that the extension member extends along a length of an interior of the non-mechanized masturbation device, see figure 22, such that the extension member is drivingly moved into engagement against the sleeve of the non-mechanized masturbation device.
Claim 14 - the collar includes a first threading configured to matingly engage with a second threading formed on the housing, see paragraph [0154].
Claim 15 - the actuator -2216- is positioned axially outside of the non-mechanized masturbation device and the sleeve after attaching the collar to the housing, the actuator is positioned axially from a portion of the manual masturbation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang(2014/0378759) in view of Wright Jr, (2015/0031945, hereinafter Wright).
	Fang teaches a method as claimed see claim 13 above but teaches the sleeve as being silicone paragraph [0150] or an elastomer paragraph [0167] but does not teach using an elastomeric gel.
	Wright teaches a penile stimulation apparatus with sleeve like channels formed from a variety of material including silicone, elastomers and elastomer gels, as set forth in paragraph [0037].
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,195,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are an obvious broadening of the scope of the claims.
	
Claim 1 – see claim 9 which teaches a cap with a collar, extension member and actuator.
Claim 2 – see claim 2, see claim 2 and the collar from claim 9.
Claim 3, see claim 3, and the collar from claim 9.
Claim 4 – see claim 5 and the collar from claim 9.

Claim 6 – see claim 14 and the collar from claim 9.
Claim 7 – see claim 10 and the collar from claim 9.
Claim 8 – see claim 8 and the collar from claim 9.
Claim 9 – see claim 6 and the collar from claim 9.
Claim 10 – see claim 7 and the collar from claim 9.
Claim 11 – see claim 9.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a method as claimed including a method of converting a non-mechanized masturbation device into a mechanized masturbation device including providing a cap assembly including a collar, extension member and actuator, attaching the collar to the non-mechanized masturbation device and inserting the extension member as claimed wherein the extension member is partially arranged in the cap and partially arranged in the non-mechanized masturbation device when the cap is attached to the terminal end of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791